DETAILED ACTION
*** The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
*** This office action is responsive to Applicant’s Amendment and RCE filed April 22, 2021.    Claims 1-3,5-20 are pending, in which claims 10-20 are non-elected without traverse.  Claim 4 was cancelled.   

Examiner’s Amendment
 An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application is in condition for allowance except for the presence of claims 10-20, non-elected invention, without traverse.  Accordingly, 

IN THE CLAIMS:
	** Claims 10-20 have been canceled.


Allowable Subject Matter
Claims 1-3,5-9 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:   
Applicant’s amendment filed April 22, 2021 and convincing remarks thereof have overcome the rejections in the last office action.  The references of record including Lee (2009/0321931), Briggs (2017/0317026), Reid (7,605,082), AI (2016/0133563), etc., alone or in combination, do not fairly anticipatively disclose each and every aspect of the claimed processing method, or fairly make a prima facie obvious case of the claimed method, in combination with other claimed processing limitations as recited in base claim 1, the inclusion of 



 					****************
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M TRINH whose telephone number is (571) 272-1847.  The examiner can normally be reached on M-F 10Am -6:30Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The central fax phone number is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL M TRINH/Primary Examiner, Art Unit 2822